Citation Nr: 1534055	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-03 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.    

2.  Entitlement to an increased rating for vaginal candidiasis, current rated as 10 percent disabling.   

3.  Entitlement to service connection for a gastrointestinal disability claimed as acid reflux and irritable bowel syndrome, including as secondary to service-connected sinusitis.    


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel
INTRODUCTION

The Veteran served on active duty from August 1991 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In a November 2012 decision, the Board reopened the claim for service connection for a low back disability and remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board finds that VA made reasonable efforts to comply with the remand directives.  The AOJ obtained and associated the Veteran's VA treatment records with the claims file.  The AOJ mailed the duty to assist letters and the VA examination requests to the Veteran's last known address, but the letters and notices were returned as undeliverable.  See 38 C.F.R. § 3.1(q) (2013) (notice means written notice sent to a claimant or payee at his or her latest address of record).  AOJ has made adequate attempts to contact the Veteran and has made additional attempts to obtain forwarding information.  VA is unable to contact the Veteran.  Ultimately the Veteran bears the onus of updating her mailing address with VA when she moves.  In this regard, the "duty to assist is not always a one-way street" and the Veteran is obligated to cooperate in the development of her pending claims.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that the AOJ substantially complied with the mandates of the Board remand to the extent possible.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran has not kept VA apprised of her current address.  

2.  The Veteran did not respond within one year to the AOJ's February 5, 2013 request for medical evidence in support of her claim for service connection for a low back disorder or the request to report for a VA examination and her claim for service connection for a low back disability is considered abandoned.

3.  The Veteran did not respond within one year to the AOJ's February 5, 2013 request for medical evidence in support of her claim for service connection for a gastrointestinal disorder or to the request to report for a VA examination and her claim for service connection for a gastrointestinal disorder is considered abandoned.

4.  The Veteran did not respond within one year to the AOJ's February 5, 2013 request for medical evidence in support of her claim for an increased rating for vaginal candidiasis or to the request to report for a VA examination and her claim for an increased rating for vaginal candidiasis is considered abandoned.


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back disability is denied.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.158, 3.159, 3.303, 3.655 (2014).

2.  The claim for service connection for a gastrointestinal disorder is denied.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.158, 3.159, 3.303, 3.655 (2014).

3.  The claim for an increased rating in excess of 10 percent for vaginal candidiasis is denied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.158, 3.159, 3.655, 4.1, 4.7, 4.116, Diagnostic Code 7611 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 2012 decision, the Board reopened the claim for service connection for a low back disability and remanded the issues on appeal for additional development.  The Board sent the decision to the Veteran's address of record which was in Washington, D.C. at that time.  The November 2012 Board decision and remand and accompanying correspondence were returned to the Board as "unable to forward" and "return to sender."  The Board re-mailed the Board decision to the Veteran's last known address of record which was in Clinton, Maryland in December 2012.  The November 2012 Board decision and remand and accompanying correspondence (re-mailed in December 2012) were returned to the Board as "unable to forward" and "return to sender."  Handwritten on the envelope was "do not live here."

In a February 5, 2013 letter sent to the Veteran at the Clinton, Maryland address, the AOJ requested the Veteran to identify medical treatment for her claimed low back and gastrointestinal disorders and for the service-connected vaginal candidiasis as instructed in the November 2012 Board remand.  The Veteran was asked to complete and return authorizations for any such medical treatment.  The Veteran was asked to complete an authorization for MRI records from Dr. Kappelman.  The Veteran was advised that the AOJ asked the VA medical facility to schedule her for examinations in connection with her claims and she would be notified of the date, time, and place of the examination.  Records from the VA healthcare system indicate that back, esophageal, and gynecological examinations were requested on February 5, 2013 and again on March 4, 2013 but the examinations were subsequently cancelled because the Veteran did not respond to the examination requests.  

In a March 2013 letter to the AOJ, the Board indicated that the November 2012 Board decision and remand had been returned to the Board as undeliverable.  The Board asked the AOJ to ascertain the Veteran's correct address, and mail the correspondence to the Veteran with any necessary explanation.

Review of the record shows that in March 2013 the AOJ conducted a search for the Veteran's current address and located a new address in Dulles, Virginia.  The AOJ sent a March 2013 supplemental statement of the case to the Veteran at the Dulles, Virginia address and the correspondence was returned as "return to sender" and "unable to forward."  

The United States Court of Appeals for Veterans Claims (Court) has held that it is the burden of a claimant to keep the VA apprised of his or her whereabouts.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In dicta, the Court stated that in the normal course of events it was the burden of the appellant to keep the VA apprised of his or her whereabouts, and that if he or she did not do so there was no burden on the VA to turn up heaven and earth to find the appellant before finding abandonment of a previously adjudicated benefit.  Id.  

Moreover, in connection with the mailing of correspondence and the presumption of regularity in the administrative process, the Court has held that VA may rely on the "last known address" shown of record, see Thompson v. Brown (Charles), 8 Vet. App. 169, 175 (1995), and that the burden is on the appellant to keep VA apprised of his or her whereabouts.  

In the current case, the AOJ conducted a search for the Veteran's current address of record in March 2013 and the search was unsuccessful.  The AOJ and the Board sent correspondence to the Veteran at the last known address of record and the correspondence has been returned.  The AOJ also made an attempt to contact the Veteran at the alternate address that was located in the search in March 2013 but to no avail.  There is no indication in the record that the Veteran notified VA of her current address.  At this time, VA is unable to contact the Veteran.    

Where evidence requested in connection with a claim for VA benefits is not furnished within 1 year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).

In the November 2012 Board remand, the Board indicated that additional medical treatment records and reports as well as VA examinations were necessary before the claims could be adjudicated on the merits.  See the November 2012 remand.  The Veteran did not respond within one year to the February 5, 2013 AOJ request for this medical evidence and information and did not respond to the February 5, 2013 VA request for VA examinations.  It has been over two years since the February 2013 requests and the Veteran has not responded to the requests or contacted VA.  The Veteran has not kept VA appraised of her current address.  

With limited exception not applicable here, where evidence is requested in connection with an original claim or a claim for increase or to reopen, and is not furnished within 1 year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).  After the expiration of 1 year following a request from VA for additional evidence, further action will not be taken unless a new claim is received.  38 C.F.R. § 3.158(a).  Furthermore, should the right to benefits be finally established, benefits based on such evidence shall commence not earlier than the date of filing the new claim.  Id.

VA regulations also generally provide that when a claimant fails to report for a scheduled medical examination without good cause the claim for increase shall be denied, without review of the evidence of record.  See 38 C.F.R. § 3.655 (2014) (emphasis added).  

The critical facts at this stage are clear.  The Veteran has not provided VA with her current address and has not provided a release necessary for VA to secure identified outstanding evidence pertaining to her claims for service connection and an increased rating.  The Veteran has not responded to VA's request for VA examinations that are necessary for adjudication of the claims.  The Board is presented with a less than complete disability picture, made so by the Veteran's failure to cooperate.  In such circumstances, proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claims will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158 ); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned) (emphasis added).  Notably, more recently the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a) (which is not the case here), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220, 231 (2012).

Hence, the Board has no recourse but to conclude that the Veteran has abandoned the claims.  As the claims for an increased rating and for service connection are abandoned, there is no allegation of error in fact or law for appellate consideration in this matter.  Therefore, the claims must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In compliance with the Board's November 2012 remand, the AOJ sent the Veteran a letter that requested identifying information and releases for medical treatment.  VA also sent VA examination requests to the Veteran in accordance with the Board remand.  As explained above, pertinent and perhaps critical evidence in the matter on appeal remains outstanding.  The requests for evidence and VA examinations were returned to VA as undeliverable and the Veteran has not kept VA appraised of her current address.  The Board notes that such evidence cannot be obtained without the Veteran's cooperation by providing identifying information and authorizations for releases of records and reporting to the VA examinations.  The AOJ made the necessary attempts to secure from the Veteran releases for outstanding post service treatment records and to provide the VA examinations.  The Veteran has not responded, and further development for such evidence could not proceed.  Given the circumstances, VA has met its assistance obligations; no further assistance is required.  The Board finds that additional efforts to obtain evidence and schedule examinations would be futile since VA is unable to contact the Veteran at this time.  







ORDER

Service connection for a low back disability is denied.     

Service connection for a gastrointestinal disability is denied.      

An increased rating in excess of 10 percent for vaginal candidiasis is denied.  

  
____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


